 ODAI PAINTING CO.Odal Painting Company,Inc.andLester L. Landon.Case 3-CA-4082January 25, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS BROWN ANDJENKINSOn October 9, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He also found that Respondent had not engaged incertain other alleged unfair labor practice and recom-mended dismissal of that allegation of the complaint.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed.' The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that the Respondent, Odai PaintingCompany, Inc., Syracuse, New York, its officers,agents,successors,and assigns,shall take the actionset forth in the Trial Examiner's Recommended Or-der, as so modified:1. Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the SelectiveServiceAct and Uni-versalMilitary Training and Service Act."632. Substitute in footnote 12 of the Trail Examiner'sDecision, "20" for "10" days.3.Substitute the attached notice for the TrialExaminer's notice.1Respondent contends that it was denied due process of law because itsparticipationin the examination and cross-examination of the witnesses wasunduly restrictedand that as a result thereof it became impossible for it todevelopa record Uponcareful examination of the record,we are of theopinion that Respondent's contentioniswithoutmerit.The record disclosesno attempt on the partof the TrialExaminer to restrict Respondent's cross-examination of witnesses,but onlyan admonition to Respondent's counselto allow the witness to complete an answer to Respondent's counsel's ownquestionwithoutinterruption.We see no basis for concluding that the TrialExaminer's conduct,which we find eminentlycorrect,can be said to havepr judicedRespondent in the presentation of its caseThese findings and conclusions are based,in part,upon the credibilitydeterminationsof the TrialExaminer,to which the Respondent excepts. Onthe basisof our owncareful review of the record,we conclude that the TrialExaminer's credibilityfindings are not contrary to the clear preponderanceof all therelevant evidence.Accordingly,we find no basis for disturbingthose findingsStandard Dry Wall Products,Inc, 91 NLRB544, enfd. 188F.2d 362 (C.A. 3).APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT threaten our employees with dis-charge for engaging in union activities within themeaning of Section 8(a)(1) of the Act.WE WILL NOT discharge or discriminateagainstour employees because they haveengaged in un-ion activities of Painters District Council 65, Lo-calUnion 31, AFL-CIO, or any other laboror anization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of the Act.WE WILL offer Lester L. Landon reinstatementto his former job or, if that jobno longer exists,to an equivalent job and pay him for any loss ofearnings he may have suffered as a result of hisdischarge.ODAI PAINTING COMPANY, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.188 NLRB No. 7 64DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defacedIITHE LABORORGANIZATION INVOLVEDby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Fourth Floor,The 120 Building, 120Delaware Ave.,Buffalo,New York 14202, Telephone716-842-3100.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W.KAPELL, Trial Examiner:This matte;,appro-ceeding under Section 10(b) of the National Labor Rela-tions Act, as amended,herein called the Act, was heard inSyracuse,New York,on August 12, 1970,'with all partiesparticipatin g pursuant to due notice upon a complaint2 is-sued by the General Counsel on July 1. The complaint, insubstance,alleges thatOdai Painting Company, Inc.,hereafter referred to as Respondent or Company,engagedin violations of Section 8(a)(1) and(3) of the Act by threat-ening its employees with discharge if they joined or assistedPainters District Council 65.Local Union 31, AFL-CIO,hereafter referred to as the Union,or engaged in concertedactivities for the purpose of collective bargaining or mutualaid or protection,and bydiscriminatorily discharging LesterL. Landon and refusing to reinstate him because he assistedthe Union or engaged in concerted activities for the purposeof collective bargaining or mutual aid or protection. Re-spondent in its duly filed answer admitted the discharge ofLandon but denied having engaged in any unfair laborpractices in violation of the Act.All parties were represented and were afforded an oppor-tunity to adduce evidence,to examine and cross-examinewitnesses,and to file briefs.Briefs were received from theGeneral Counsel and Respondent and have been carefullyconsidered.On the entire record in the case, and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.COMMERCERespondent,a corporation duly organized under, andexistingby virtueof, the laws of the Stateof New York, atall times material herein,has maintained its principal officeand place of business in Syracuse,New York,where it hasbeen engaged in the painting business. During thepast yearin the course and conduct of its business operations, Re-spondent furnished painting services valued in excess of$50,000 to the Carrier Corporation, which enterprise annu-ally manufactures and ships goods valued in excess of $50,000 0 directly out of the StateofNew York and an-nually purchases goods valued in excess of $50,000 fromoutside the Stateof New York, and ships said goodsdirectlyto its New York State location.At the hearing Respondentadmitted,and I find,that at all times material herein it hasbeen an employer engaged in commerce within the meaningof Section 2(6) and (7)of the Act.iAll dates hereafter refer to the year 1970 unless otherwise noted2Based upon a charge filed on April7 by Lester L. Landon.Unrefuted testimony was adduced to establish that theUnion is an organization which admits employees to mem-bership and represents them in negotiations with their em-ployerswith respect to wages and conditions ofemployment.I,therefore,find that at all times materialherein the Union has been a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGEDVIOLATIONSA.Landon's DischargeLester L. Landon,a journeymen painter and a memberof the Union,was hired by Respondent on February 3 todo painting on one of its jobs in Syracuse,New York,known as the Brighton Towers,and was told at that time thejob would last between 2 and 3 months.3On the night ofMarch 2, he attended a union meeting where he publiclytook issue with Business Manager Sal Buccina,charging hewas puttingnonunion apprentices on the Brighton Towersjob while their own union apprentices were out of work. Healso questioned Buccina as to why two employees and Re-T on aril were fined for spraying the catwalk on the Onon-goo Hotel job,and why lie later permitted Respondent tospray on that job. Buccina replied that he permitted Re-spondentto spray only by the doors but that it sprayed thewhole walk.On the following day, while Landon waspaintingdoorcasings on the Brighton Towers -lob,he was laid off at orabout 3:30 in the afternoon by Foreman Alex Pisciarino,4also known as "Sandy."According to Landon,Sandy toldhim he had to let him go.When Landon asked why, Sandyreplied,"Ihave to say unsatisfactory work."Landonthereupon,said"What are you talking about?" to whichSandy responded,"Well, I have to say something for myown protection.It came straight from the office. I don tknow the score.It's as much a surprise to me as it is to you."Sandy also remarked"You guys must have really raised hellat the union hall,"and assured Landon he would talk to Mr.Odai(Respondent's president),to see if he could put himback to work,and that if it were up to him he would havekept him on the job.3Latz also testified that a short timeprior tothis conversa-tion Sandy told him he had to let Landon go, and, whenasked for what reason,said he didn't know.Latz then saidhe had to write something in the "book"and Sandy told himto write down"unsatisfactory work."On March 5, Landon visited the Brighton Towers job,and in conversation with Sandy asked about beingrehired.Sandy replied that he had been unable to see Odai as yet,and that if he did rehire him, he did not want any fightingwhatsoever,he just wanted Landon to do his job and to letBuccina do his justBuccina was too strong.?They alsodiscussed the union meeting of March 2, and Sandy reiterat-3On prior occasions Landon had also been hired to work on other jobsof Respondent.4 The pleadings admit that he is an agent of Respondent acting on itsbehalf and a supervisor within the meaning of Section 2(11) of the Act.sWilliam C.Latz, Sr., the painting steward on the job, testified that he waspresent during this conversation, and, in substance,corroborated Landon'stestimony related above.Sandy testified that all he told Landon was that hiswork was unsatisfactory.He also denied having any knowledge of Landon'sunion activity on the night of March 2,or ever having received a telephonecall about it.6This testimony was neither denied nor referred to in Sandy's testimony.7 Apparently referring to the mtraunion differences existing between Lan-don and Buccina. ODAI PAINTING CO.65ed that he (Landon)must have raised hell at the unionmeeting,and mentioned in referring to the spraying incidentdiscussed at the meeting that Odai was afraid Landonwould get him into trouble.Landon assured him that it washis intention only to get the fines of both Odai and the unionmembers rescinded.On March 17,Landon telephoned to Odai at the latter'sshop and asked when he would be rehired.Odai told himthat Sandy did all the hiring and he had nothing to do withit.When confronted Odai replied that if Sandy said that,Landon should go back to see him.The same day Landonvisitedthe BrightonTowers job and asked Sandy whetherhe had heardfrom Buccina or Odai.When Sandy repliedthat he had not, Landon related his telephone conversationwith Odai,stressing that his rehiring was completely up toSandy.Sandy replied"Well if that's the way he feels, maybeI can put you to work Monday," and advised him he wouldhear from Latz,the steward,or from him. Landon was nevercalled by Sandy or advised by Latz that he was rehired.$B.The Alleged Threat To Discharge LandonHarold De Carr was employed as a painter in March onthe Brighton Towers ob.He testified that on March 3 whileon thejob Sandytold him he was going to let Landon gobecause he received a call the previousnight that Landonmade a "big commotion"at the unionhall, and that everytime he gets with the steward on the job he puts stuff in hishead about the Union and what union men can and cannotdo. He also testified that during the latter partof FebruarySandy toldhim he was going to letLandongo because hewas primingonly 5 apartments a day comparedto 7 by DeCarr. De arr explainedthat Landon had bad feet whichcould account for the difference in their respective pro-ductivity.C.Respondent's ContentionsRespondent contends that Landon was laid off becausehe was an incompetent worker and there was no longer anyneed for his services on the Brighton Towers job. Withrespect to Landon'sunsatisfactory work,Sandy testifiedthat his painting on the walls was sloppy and his work wasnot as productive as some of the other workers,and that hehad told him so on several occasions.He admitted,however,that Landon's work on a prior job for Carrier was satisfacto-ry.Sal ]3uccina,the business manager of the Union,testifiedthat a day or two after Landon's discharge,he visited theBriton Towers job where Sandy pointed out paint thatha been spattered all over some kitchen cabinets,and thatthe finishing work on a couple of doors was inadequate, andstated that this work had been done by Landon. Landontestified that his work had been praised on prior jobs forRespondent,that it had not been criticized on the BrightonTowers'ob, that he was never warned about being dis-charged because of the quality of his work,and that Sandyhad told him on the day of his discharge that his work wasalways good.With respecttoRespondent's contention that Landonwas no longer needed on thejob, Sandy testified that he hadto cut back on the number of employees as theywere gettingcaught up in their work,and that thejob was finished abouta month and a half after Landon'sdischargewhen he had8 Sandy, in substance,corroboratedLandon's testimony concerning thisconversation,and added that hetold Landon theywere cutting back on thejob because they were getting caught up on the work,and iftheywere in arush for more work he would be rehiredonly four or five employees working.9 Odai testified that hehired about six men after Landon was laid off.D.Conclusions1.Landon's dischargeEvidence supporting the General Counsel's position thatLandon was discriminatorily discharged because of his un-ion activities include the following:TJncontradicted testi-mony by De Carr that during the morning of March 3,Sandy told him he was going to let Landon go because hereceived a telephone call the previous night that Landonhad made a big "commotion"at the union hall, and everytime he "gets with a steward on the job he puts stuff in hishead about the union and what union men can do and whatitcan't."Uncontradicted testimony by Latz that a shorttime prior to Landon's discharge,Sandy told him he had tolet Landon go but did not know why,and when pressed fora reason he said"unsatisfactory work."Testimony by Lan-don (corroborated by Latz)that when discharged, Sandytold him that he was unaware of the reason,that he had tosay "unsatisfactory work," that he was acting on orders"straight from the office,"and that "You guys must havereally raised hell at the union hall" Sandy did not specifical-ly deny the statements attributed to him by Landon, andclaimed that all he told Landon was that his work wasunsatisfactory.He also denied having any knowledge ofLandon's union activity or ever having received a telephonecall about what happened at the union meeting of March 2.Nor did Sandy deny, as asserted by Landon in their conver-sation on March 5,stating that Landon must have raisedhell at the union meeting,and that Odai was afraid Landonwould get him into trouble,referring to the spraying inci-dent discussed at the union meeting.Based on time foregoingand the demeanor of the witnesses,I credit the evidencetying Landon's discharge to his intraunion activities, whichpresumably were causing some concern to Respondent.I find further that there is no merit in Respondent's con-tention that Landon was laid off because the near comple-tion of the job no longer required his services.The evidenceamply establishes that the work did not slow down untilabout the middle of April.As for Landon's incompetency,the record reveals some conflicting evidence indicating thathis work was not adequate, nor as productive as anotheremployee's.However, there is no showing that it was of asubstantial extent,nor are there any specific denials, asclaimed by Landon,that he was complimented on the sat-isfactory nature of his work.Furthermore, the timing of thedischarge on the day following the union meeting raises astrong suspicion that the inadequacy of his work was assert-ed as a defense to mask the true reason for his discharge.Moreover, even assuming that his work was unsatisfactoryto some extent,itwas at most only a contributory cause forhis discharge.Even assuming further that it was a validground for his discharge,"it is well settled that the mereexistence of a valid ground for discharge is no defense to anunfair labor charge if such ground was a pretext and not themoving cause.".L. R. B. v. Universal Packaging Corp.,361F.2d 384,387 (C.A. 1). See alsoN.L. R. B. v.Park EdgeSheridan Meats, Inc.,341 F.2d 725,728 (C.A. 2); andN. L.R. B. v. West Side Carpet Cleaning Co.,329 F.2d 758, 761(C.A. 6). Nor am I "compelled to accept the employer'sstatement when there is reasonable cause for believing thatthe ground put forward by the employer was not the true9In his affidavit,however,he stated it was around the middle of Aprilwhen they caught up in their work and began letting employees go, and thatat the beginning of April there were 14 or 15 painters on the job. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDone, and that the real reason was the employer's dissatisfac-tion with the employee's union activity.'The Great Atlanticand PacificTea Co.,Inc. v.N.L.R.B.,354 F.2d 707, 709(C.A. 5). I,accordingly, conclude that Respondent discrim-inatorily discharged Landon in violation of Section 8(a)(3)and (1) of the Act.2.The alleged threats to discharge employeesbecause of their union activitiesThe complaint alleges that Sandy threatened to dischargeemployees during the latter part of February and on March3 if they engaged in union activities. The only evidence insupport thereof was given by De Carr who testified thatdung the latter part of February Sandy complained ofLandon's poor production as compared with his (DeCarr's), and that Landon was always talking to the stewardabout union rules. At best, this evidence is ambiguous as toany threat to discharge Landon because of his union activi-ties,and whatever was brought out in that respect was inresponse to leading questions to which I attach little weight.I conclude that the General Counsel failed to establish bythe preponderance of the evidence the alleged threat at thattime to discharge Landon because of his union activities. Asrelated above, De Can also testified that on March 3, Sandytold him he was letting Landon go because of a telephonecall he received the previous night about the big "commo-tion" Landon caused at the union meeting, and becausewhenever he talks to the steward he puts stuff in his headabout what union men can or cannot do. This uncontradict-ed testimony carried the implication that certain union ac-tivity would or could lead to discharge of other employeesas wellas of Landon, and, accordingly, constituted a viola-tion of Section 8(a)(1) of the Act because it interfered withtheir lawful intraunion activities. SeeLever Brothers Co.,163NLRB 194, 198. I would reach the same result even wherethe employer's statementwas not an explicit threat, butcould reasonably be so construed by the employees. SeeN.L.R.B. v. Electric Steam Radiator Corp.,321 F.2d 733, 736(C.A. 6).IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the foregoing findings of fact and upon the entirerecord I make the following:CONCLUSIONS OF LAW1.At all times material herein, Respondent has been en-restrained,and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1).5.Except as found above,Respondent has not engagedin any other unfair labor practices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(axl) and (3)of the Act,I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act. Having found that Respondenthas discriminatorily discharged Landon,I shall recommendthat it offer him reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority orother n&hts and privileges,and make him whole for any lossof earnings he may have suffered as a result of the discrim-ination against him. Backpay shall be computed on a quar-terly basis and in a manner consistentwith theBoard policyset forth in F.W.Woolworth Company.90 NLRB 289, andIsis Plumbing & HeatingCo.,138 NLRB 716.Upon the foregoing findin s of fact and conclusions oflaw and upon the entire record in the case, I recommend thefollowing:RECOMMENDED ORDER to1.Cease and desist from:(a) Threatening to discharge employeesfor engaging inintraunion activities.(b)Discouraging activities in Painters District Council65, Local Union 31, AFL-CIO, or any other labororganiza-tion, by discriminating in regard to the hire and tenure ofits employees, or by discriminating in any other manner inregard to any term or condition of employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which it isdeemed necessary to effectuate the policies of the Act:(a) Offer Lester L. Landon immediate and full reinstate-ment to his former job or, if that jobno longer exists, to asubstantially equivalent position, without pre udice to hisseniority or other rights and privileges,and makehim wholefor any loss of pay he may have suffered as the result of hisdischarge in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisRecommended Order.(c) Post at its offices in Syracuse, New York, copies of theattached notice marked "Appendix."" Copies of said no-gaged in commerce as an employer within the meaning ofSection 2(6) and(7) of the Act.10 In the event no exceptions are filed as provided by Section 102 46 of the2.At all times material herein,the Union has been a laborRules and Regulations of the National Labor Relations Board,the findings,organization within the meaning of Section 2(5) of the Act.conclusions,recommendations,and RecommendedOrderherein shall, as3.By discharging Landon on March 3 and thereafterprovided in Section 102 48 of the Rules and Regulations, be adopted by therefusing to reinstate him in order to discourage certain un-Board and become its findings, conclusions, and order, and all objectionsion act1V1t1eS,Respondent discriminated in regard to thethereto11 In theshall beevent thatdeemedthe waivedBoard'sfor Orderall purposesInis enforced by a Judgment of ahire and tenure of- phis employment in violation of SectionUnited States Court of Appeals, the words in the notice reading "Posted by8(a)(3) of the Act.Order of the National Labor Relations Board" shall be changed to read4. By threatening employees with discharge because of"Posted Pursuant to a Judgment of the United States Court of Appealstheir intraunion activities, Respondent has interfered with,Enforcing an Order of the National LaborRelations Board" ODAI PAINTING CO.tice, on forms provided by the Regional Director for Region3,after being duly signed by its representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director for Region 3, in writing,67within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.12I FURTHER RECOMMEND that the complaint be dismissed in-sofar as it alleges that Respondent engaged in any unfairlabor practices other than those found herein.12 In the eventthat thisRecommendedOrder is adopted by the Board, thisprovision shall be modified to read "Notify saidRegionalDirector, inwriting,within 10 days from the dateof thisOrder, what stepsRespondenthas takento comply herewith "